726



     OFFICE     OF THE ATTORNEY         GENERAL     OF TEXAS
                               AUSTIN




near Zilrr




          3% have yaur lo
reads a6 fol.loset
          "The followlr.~~
     this oourltyt a inacl




                                       a I mura    lfke  to
                                        tke Qollflt~ and
                                     , to refund ths tax*e




             ae ‘&lirlg   Fnae L!g   at page 456:

          *Aa aatlou vi111not IAs to reaover baok
     taxes paid uzldar83afatake ot fsat, a9 when zia
                                                             727



Honorable hei 3. Gilligaa, Ta&e 2


          ~_ property by xlotakeimys the taxes
    own-e of
    or another',or rllena trargaay8.r
                                  In one C~istriCt
    voluntarilyysayoa tax ior aaother district
    lavisd by detake on hle lauds."
          Staytou, Ghief Juatiae, speaking for the SuJr;rs;ne
Court of Texas in County of Oelvueton wt. Galveston Gas Co.
(1869) 7Z Tax. 590, as.page 513, 10 8. W. 5S3:
                     ;;.i
          Vhls actioa is for money had aad received,
     and tkere csn be so doubt that in order to
    maintain it it must appear thnt the tar em3
     illegal and void and not orerelydirreguly.
     that it was sot voluatsrilyua . . . .
    TUnuerscoringour8I
           Critz, Juetlce, in the caue of Austin :~atlonal
Bask ~8. Sheapsrd (Con, of App. 1934), l2:3Tex. 27.2,
71 S, PZ. (Zdj 243, said:
          *A person who voluutarilyizsysan il-
     lsg0l tax has no olaim for It8 repaymmt.~
     as R. c. L. 455; city or Rouston VS. eeeeer,
     76 Tex. 3663 Galveston city Co. 'IS.City oZ
     Galveston, 58 Tex. 4861 "er Soott e;Co,
     VS. shfinuon,115 8, V. 361, snd authorities
     cited on pa:e 364.   Thts case was afflmad
     by the Ufited States Supreme Court, 223 U.S.
460.*
          Yiizmms thla rule nig;itat Ilrst blush seen un-
neoeaaarilyhareh, ths aouud reesoa and gubllo policy be-
hind It hna bsen dell stated by Cooley in the followfng
passage quoted by C.i,ief
                        Justioe Stayton in City of how&on
vs. Jaaob Freeaer, 76 Tsx. 365 at gage 36'7:

          Yhst a tax volmtsrily paid cmnot be
     reoovered,though it ha4 sot the semblance or
     legality, Is well settled; and ae said by en
     olenenterywriter, 'everymn 18 su.>;msedto
     ksmw the law, and if he voluatflrilyamkeeaa
     payPent which the lsw would not co-~01 hint
     to make, he ca:!notrifterwnrds assign his
     iguorenas of the law as the reason why .tiie
     State should furnish his wltf;lezaf resedi68
     to rtmover it back, . . . Ylstnke oi'fsot can
     acaraely  sxlst in such a aase except in ctn-
     uection with neiflisoaoe, as the illc+3alities
     wh1e.brender suoh a derra?da nullity mst
     appear rro=i titoreccds, t-idthe tax payer
     1s Just insmmir bound to inform h:z.welf rhsf
    the reoorifsshou es are the pab:ic auttiorities.
    The rule of law Is a rule of sowid ?ublie
    policy elao; it la a rule of quiet as vv3l.l.
                                               as
    of good faith, and proaludes the coirrtebairg
    ol;oupiedin undoing the arre.ageaentsof prtles
    rbioh they have voluntarilymade, and into.
    which thuy have mt beoa drawn by f,-auC:or
    aooidtmt, or by any exousable lr,oranoe of
    their 1egU rl.@ts and llabiUtlas.* Cooley
    on Tax 839.'@
         bpplylng the rule of leu a-mozmmd by tr,tJ
                                                  fors~ol3g
attthor,ltlea
           to the situation presentedin your letter, we are
o~natralnbdto answer your quaetion.lnthe negative.
                                     Yours very truly